Citation Nr: 0015412	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  96-31 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a chronic low back 
condition, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a chronic skin 
condition, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a poor blood 
circulation condition of the left lower extremity, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had many years of service in the Commonwealth of 
Puerto Rico National Guard (PRNG).  Her DD Form 214 shows 
that she was called to active duty in support of Operation 
Desert Shield/Storm from January 15, 1991 to August 17, 1991, 
and that she served in Southwest Asia (SWA) from February 2, 
1991 to July 31, 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO), which denied entitlement to the service 
connection for a left shoulder condition, a chronic low back 
condition, a chronic skin condition, a poor blood circulation 
condition of the left lower extremity, gingivitis, migraine 
headaches, and hair loss.

The veteran presented testimony at a personal hearing held by 
the Hearing Officer (HO) at the local VARO in June 1997.  
Immediately thereafter, the veteran withdrew, in writing, her 
claims for service connection for gingivitis, migraine 
headaches and hair loss.  The HO confirmed and continued the 
denial of the remaining benefits sought in a November 1998 
supplemental statement of the case.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran claims that her various disabilities were 
incurred during her period of active duty service.

3.  The medical evidence of record establishes that the 
veteran's left shoulder condition has been attributed to a 
clinical diagnosis of subacromial bursitis.

4.  Competent evidence establishing objective indications of 
the presence of bursitis of the left shoulder (arthritis) 
during service or to a degree of 10 percent following 
discharge from service, has not been presented.

5.  The medical evidence of record establishes that the 
veteran's low back condition has been attributed to L4-L5 
bulging disc by MRI and a clinical diagnosis of left S1 
radiculopathy.

6.  Competent evidence establishing objective indications of 
the presence of a low back condition during service, to 
include manifestations of a L4-L5 bulging disc or left S1 
radiculopathy, has not been presented.

7.  The medical evidence of record establishes that the 
veteran's skin condition has been attributed to clinical 
diagnoses of nummular dermatitis and intertrigo-form 
dermatitis.

8.  Competent evidence establishing objective indications of 
the presence of a skin condition during service, to include 
manifestations of nummular dermatitis or intertrigo-form 
dermatitis, has not been presented.

9.  The medical evidence of record establishes that the 
veteran's poor blood circulation condition of the left lower 
extremity has been attributed to a clinical diagnosis of left 
peripheral vascular insufficiency.

10.  Competent evidence establishing objective indications of 
the presence of peripheral vascular disease of the left lower 
extremity shoulder during service has not been presented.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
shoulder condition on a direct basis or as due to an 
undiagnosed illness is not well-grounded.  38 U.S.C.A. §§ 
1117, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).

2.  The claim of entitlement to service connection for a 
chronic low back condition on a direct basis or as due to an 
undiagnosed illness is not well-grounded.  38 U.S.C.A. §§ 
1117, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).

3.  The claim of entitlement to service connection for a 
chronic skin condition on a direct basis or as due to an 
undiagnosed illness is not well-grounded.  38 U.S.C.A. §§ 
1117, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).

4.  The claim of entitlement to service connection for a poor 
blood circulation condition of the left lower extremity on a 
direct basis or as due to an undiagnosed illness is not well-
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the instant case, the Board again notes that the veteran 
asserts that all of her claimed disorders were incurred or 
aggravated during her period of active duty service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A.§§ 1110, 1131 (West 
1991).  Certain chronic and tropical diseases when manifest 
to a degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. 
§ 3.307(d) (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  In the absence of proof 
of a present disability there can be no valid claim. Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, 
the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.  For purposes of determining whether a claim 
is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Under 38 C.F.R. § 3.303(b) (1999), when a disease shown to be 
chronic in service (or in a presumptive period) so as to 
permit a finding of service connection, subsequent 
manifestations, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  However, not 
every symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the inservice presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.

The third Caluza element (evidence of nexus) may be met by 
the presumptions pertaining to chronic diseases.  With 
respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 
presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage at 495.  
However, there must still be medical nexus evidence.  Voerth 
v. West, 13 Vet. App. 117 (1999) (as to a chronic disorder 
there must still be competent medical nexus evidence between 
current disability and either an inservice injury or 
continuous symptomatology).
When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The second (inservice disability) and 
third (nexus evidence) elements in Caluza can be satisfied 
under the continuity provision of 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was 'noted' during service or in a 
presumptive period; (b) evidence showing post-service 
continuity of symptomatology (evidence of treatment is not 
required); and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Arms v. West, 12 Vet. App. 188, 
193 (1999).  Even under this regulation, medical evidence is 
required to demonstrate a relationship between current 
disability and the continuity of symptoms, if the condition 
is not one where lay observation is competent.  Clyburn v. 
West, 12 Vet. App. 296, 301-02 (1999).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317(a)(1) (1999).

Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period should be considered chronic for purposes of 
adjudication.  38 C.F.R. § 3.317(a)(3) (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b) 
(1999).

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99 (May 3, 1999).

As a preliminary matter, it is noted that the liberalizing 
evidentiary standards set forth in 38 U.S.C.A. § 1154(b) 
(West 1991) and its corresponding regulatory section, 38 
C.F.R. § 3.304(d) (1999), are not applicable in this case as 
there is no evidence that the veteran ever engaged in combat 
with the enemy.

i.  Left Shoulder Condition

The veteran asserts that she had left shoulder pain during 
her period of active duty service.  When she arrived in Saudi 
Arabia, she was assigned to work at the wharves with ships, 
loading and unloading military vehicles.  She stated that she 
had to exert herself very much, working a 12-hour shift, with 
only 2-hours rest, and then another 12-hours shift.  She 
reported the problem to her superiors, but was told that it 
was probably due to tiredness and was not place on sick call.  
As such, she took hot baths and Tylenol or used Ben Gay to 
try to alleviate her left shoulder pain.  See June 1997 
Hearing Transcript at 2-7.
The Board finds that the veteran's claim of entitlement to 
service connection for a chronic disability manifested by 
left shoulder pain due to undiagnosed illness is not well 
grounded.  Although it is clear from the record that the 
veteran has manifested left shoulder, this problem has not 
escaped diagnosis.  The medical evidence of record 
establishes that this problem was subacromial bursitis.  A 
March 1994 private treatment record developed by a Dr. Ansa-
Vila reflects treatment for bursitis of the left shoulder.  
Private and VA treatment records developed since that time 
show treatment on occasion for this disorder.

Absent any competent evidence that the veteran's left 
shoulder pain has escaped diagnosis, or can otherwise be 
attributed to an undiagnosed illness, the claim cannot 
properly be considered well grounded under the presumptive 
provisions of 
38 C.F.R. § 3.317.  See VAOPGCPREC 4-99 (1999).

As to the claim of direct service connection for left 
shoulder pain, the Board otherwise finds that this claim is 
not well grounded.  The veteran's August 1991 Report of 
Medical History for demobilization examination purposes shows 
that she specifically denied ever having had or now having 
swollen or painful joints.  Moreover, the accompanying Report 
of Medical Examination shows a normal clinical examination of 
the upper extremities.  While the veteran has alleged 
treatment for this disorder in 1992, she has submitted no 
private treatment records such prior to 1994.  A July 1992 
PRNG periodic examination report shows complaints of right 
shoulder, rather than left shoulder pain.  Similarly, 
searches for VA treatment records pertaining to the veteran, 
and developed between 1991 and 1997, have also failed to 
reveal any clinical records prior to 1994.  Indeed, an April 
1994 VA clinical record shows that when the veteran presented 
for treatment of her left shoulder condition, she gave only a 
2 to 3 month history of pain.  On VA Persian Gulf examination 
in September 1994, she gave a one-year history of left 
shoulder pain.  An October 1994 MRI of the left shoulder 
revealed minimal fullness of the subacromial bursa.  
Therefore, although subacromial bursitis (rated as arthritis) 
is a presumptive disability under 38 C.F.R. §§ 3.307 and 
3.309, the evidence of record does not establish a diagnosis 
of the disability within one year from the veteran's 
separation from active duty service in August 1991.  
Moreover, there is no competent medical evidence establishing 
a nexus between her current disability and active duty 
service.

In light of the absence of competent evidence establishing 
that the veteran currently has an undiagnosed disability that 
is manifested by left shoulder pain, and the absence of 
competent medical evidence of a nexus between her current 
subacromial bursitis and her period of active duty service, 
there can be no plausible claim.  Therefore, as a matter of 
law, her claims for service connection for a left shoulder 
condition is not well-grounded, and the claim must be denied.  
38 U.S.C.A. § 5107(a) (West 1991); VAOPGCPREC 4-99 (1999).

ii.  Chronic Low Back Condition

As to this disorder, the veteran asserts that she stumbled 
while working in Saudi Arabia and hurt her back while 
attempting to brace her fall.  She claims that she told her 
Sergeant about the incident, and was told her to take a 
break.  She did not go to sick call; however, she continued 
to have sharp pain.  After service, she states that sought 
treatment at a VA hospital and was told that she had two 
herniated discs.  See June 1997 Hearing Transcript at 8-9.

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic disability manifested by low 
back pain due to undiagnosed illness is not well grounded.  
Although it is clear from the record that the veteran has 
manifested low back pain, this problem has not escaped 
diagnosis.  The veteran's problem, as shown by VA examination 
in February 1996, is due to L4-L5 bulging disc by MRI and a 
clinical diagnosis of left S1 radiculopathy.

Absent any competent evidence that the veteran's low back 
pain has escaped diagnosis, or can otherwise be attributed to 
an undiagnosed illness, the claim cannot properly be 
considered well grounded under the presumptive provisions of 
38 C.F.R. § 3.317.  See VAOPGCPREC 4-99 (1999).

As to the claim of direct service connection for low back 
pain, the Board otherwise finds that this claim is not well 
grounded.  The veteran's August 1991 Report of Medical 
History for demobilization examination purposes shows that 
she specifically denied ever having had or now having 
recurrent back pain.  However, she did complain of cramps 
secondary to being pregnant.  The accompanying Report of 
Medical Examination shows a normal clinical examination of 
the spine.  A December 1991 discharge report from the U.S. 
Naval Hospital reveals that the veteran had been hospitalized 
for an intrauterine pregnancy delivery.  A July 1992 PRNG 
Report of Medical History for periodic examination purposes 
indicates that she complained of excessive worry, depression 
and sleep problems, as well as right shoulder and back pain.  
The accompanying Report of Medical Examination revealed that 
her back was tender to palpation.  In May 1993, the veteran 
was referred to Dr. Bosolo with complaints of severe back 
pain while on the job.  She reported that about 15 minutes 
prior, while in a seated position, she felt a strong pain in 
the area of her (lung) right lumbar while turning her back 
around.  Physical examination revealed a diagnosis of 
muscular lumbar strain.  VA treatment records developed 
between 1994 and 1997 show treatment on occasion for low back 
pain.  An December 1994 MRI of the cervical spine was 
essentially negative except for reversal of the cervical 
lordosis which could be on basis of muscle spasm.  On VA 
orthopedic examination in February 1996, the veteran was 
problem was attributed to L4-L5 bulging disc by MRI and a 
clinical diagnosis of left S1 radiculopathy.

While the veteran has exhibited low back symptomatology since 
1992, she has submitted no competent medical evidence 
whatsoever establishing a nexus, as explained by the Court in 
Voerth, between her recurrent low back pain and her period of 
active duty service. 

In light of the absence of competent evidence establishing 
that the veteran currently has an undiagnosed disability that 
is manifested by low back pain, and the absence of competent 
medical evidence of a nexus between her current low back 
symptomatology and her period of active duty service, there 
can be no plausible claim.  Therefore, as a matter of law, 
her claim for service connection for a low back condition is 
not well-grounded, and the claim must be denied.  38 U.S.C.A. 
§ 5107(a) (West 1991); VAOPGCPREC 4-99 (1999).

iii.  Skin Condition

The veteran maintains that she began to get rashes and 
experienced itching of skin on her left leg shortly after 
returning from Saudi Arabia.  She asserted that she was 
treated for this disorder as the VA hospital in 1992, at 
which time she was given provided with an ointment.  See June 
1997 Hearing Transcript at 14-17.

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic disability manifested by a 
skin condition due to undiagnosed illness is not well 
grounded.  Although it is clear from the record that the 
veteran has manifested skin conditions, this problem has not 
escaped diagnosis.  The veteran's problem, as shown by VA 
examination in February 1996, is due to intertrigo-form and 
nummular dermatitis.

Absent any competent evidence that the veteran's skin 
condition has escaped diagnosis, or can otherwise be 
attributed to an undiagnosed illness, the claim cannot 
properly be considered well grounded under the presumptive 
provisions of 38 C.F.R. § 3.317.  See VAOPGCPREC 4-99 (1999).

As to the claim of direct service connection for a skin 
condition, the Board otherwise finds that this claim is not 
well grounded.  The veteran's August 1991 Report of Medical 
History for demobilization examination purposes shows that 
she specifically denied ever having had or now having any 
skin diseases.  The accompanying Report of Medical 
Examination shows a normal clinical examination of the skin.  
While the veteran has alleged treatment for this disorder in 
1992, she has submitted no private treatment records such 
prior to 1994.  A July 1992 PRNG periodic examination report 
shows that the veteran once again denied ever having had or 
now having any skin diseases and had a normal clinical 
evaluation of the skin on physical examination.  An April 
1994 developed by Dr. Ortiz-Espinosa shows a diagnosis of 
intertrigo at the leg.  Again, it is noted that searched for 
VA treatment records pertaining to the veteran, and developed 
between 1991 and 1997, also failed to reveal any clinical 
records prior to 1994.  Rather, the veteran was diagnosed 
with nummular dermatitis of the lower extremities in October 
1994.

In light of the absence of competent evidence establishing 
that the veteran currently has an undiagnosed disability that 
is manifested by a skin condition, and the absence of 
competent medical evidence of a nexus between her current 
skin disease of the lower extremities and her period of 
active duty service, there can be no plausible claim.  
Therefore, as a matter of law, her claim for service 
connection for a skin condition is not well-grounded, and the 
claim must be denied.  38 U.S.C.A. § 5107(a) (West 1991); 
VAOPGCPREC 4-99 (1999).

iv.  Poor Blood Circulation of the Left Lower Extremity

The veteran asserts that she had experienced cramps and pain 
during her period of active duty service.  After service, she 
alleged treatment for the disorder in 1992 or 1993.  See June 
1997 Hearing Transcript at 17-23.

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic disability manifested by 
poor blood circulation in the left lower extremity due to 
undiagnosed illness is not well grounded.  Although it is 
clear from the record that the veteran has manifested poor 
blood circulation, this problem has not escaped diagnosis.  
The veteran's problem, as shown by VA examination in February 
1996, is due to peripheral vascular disease of the left lower 
extremity.

Absent any competent evidence that the veteran's circulatory 
problem has escaped diagnosis, or can otherwise be attributed 
to an undiagnosed illness, the claim cannot properly be 
considered well grounded under the presumptive provisions of 
38 C.F.R. § 3.317.  See VAOPGCPREC 4-99 (1999).

As to the claim of direct service connection for left leg, 
the Board otherwise finds that this claim is not well 
grounded.  The veteran's August 1991 Report of Medical 
History for demobilization examination purposes shows that 
her complaints of cramping secondary to pregnancy.  The 
accompanying Report of Medical Examination showed a normal 
clinical examination of the lower extremities.  While the 
veteran has again alleged treatment for peripheral vascular 
disease in 1992 or 1993, the medical evidence of record does 
not reflect treatment for the disability prior to 1996.  
Indeed, the disorder is not mentioned in any of her private 
and VA treatment records, including her September 1994 
Persian Gulf examination.  Rather, the evidence of record 
shows that a clinical diagnosis of left peripheral vascular 
insufficiency was not made until VA compensation and pension 
examination in February 1996.

In light of the absence of competent evidence establishing 
that the veteran currently has an undiagnosed disability that 
is manifested by poor blood circulation in the left lower 
extremity, and the absence of competent medical evidence of a 
nexus between the veteran's current left peripheral vascular 
insufficiency and her period of active duty service, there 
can be no plausible claim.  Therefore, her claim for service 
connection for poor blood circulation in the left lower 
extremity is not well-grounded, and the claim must be denied.  
38 U.S.C.A. § 5107(a) (West 1991); VAOPGCPREC 4-99 (1999).

ix.  Other Due Process Considerations

As noted above, evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King at 21.  Although the veteran and her representative have 
asserted that her claimed symptomatology is proximately due 
to her active duty service in Saudi Arabia, it noted that 
neither of these parties have presented any evidence 
whatsoever to show that they possesses the requisite medical 
expertise to render such opinions.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well grounded claim for service connection for a left 
shoulder condition, a chronic low back condition, a chronic 
skin condition, a poor blood circulation condition of the 
left lower extremity, on a direct basis and as due to an 
undiagnosed illness, as imposed by 38 U.S.C.A. § 5107(a) 
(West 1991).  The claims, therefore, must be denied.

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to her claims, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete her application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with each VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  More 
recently, the Court has held that the failure of VA to 
fulfill the duty to assist by obtaining pertinent VA medical 
records "vitiates the finality" of a RO or Board decision.  
Tetro v. West, No. 97-1192 (U.S. Vet. App. Apr. 4, 2000).  
Although the veteran claims treatment at the local VA 
hospital in 1992 or 1993, the RO has already conducted two 
unsuccessful searches for such treatment records.  See 
January 1996 and June 1997 Request Forms.  The veteran was 
informed that there were no VA treatment records available 
prior to 1994 in the rating decision, statement of the case 
and supplemental statement of the case issued in conjunction 
with this appeal.  On each occasion, she was given an 
appropriate opportunity to respond and supplement the record; 
however, she failed to do so.  As such, additional 
development by the RO as to the existence of such records 
would be futile.  Moreover, unlike the situation in 
Robinette, the veteran has not put the VA on notice of the 
existence of any other specific, particular piece of evidence 
that, if submitted, could make her claims well grounded.  See 
McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

The claims of entitlement to service connection for a left 
shoulder condition, a chronic low back condition, a chronic 
skin condition, a poor blood circulation condition of the 
left lower extremity, on a direct basis and as due to an 
undiagnosed illness, are denied as not well grounded.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

